Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2-7, 9-14, 16-21, 23-29, 31, 33-34, 36, and 38-45 are presented for examination.
Claims 29, 31, 34, 36, and 38-45 are amended. 
Claims 1, 8, 15, 22, 30, 32, 35, and 37 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 12 paragraphs 1-2-page 13 paragraph 1, filed January 21, 2022, with respect to claims 2-7, 9-14, 16-21, 23-29, 31, 33-34, 36, and 38-45 have been fully considered and but they are not persuasive.   

Regarding claim 31, the applicant first argued that, see page 12 paragraphs 1-2, “ … However, as amended, claim 1 recites "determining a mapping between a first beam associated with a control channel or a data channel, and a second beam associated with a data channel, the determining the mapping comprising determining that a same directional beam will be used as the first beam associated with the control channel and the second beam associated with the data channel, the first beam for the control channel and the second beam for the data channel having a quasi co-location relationship," in contrast to the CSI-RS of Park. CSI-RS, as cited in Park is a reference signal and is neither "a control channel" nor "a data channel," as recited in claim 3 1. 
Park does not disclose or suggest "determining the mapping comprising determining that a same directional beam will be used as the first beam associated with the control channel and the second beam associated with the data channel, the first beam for the control channel and the second beam for the data channel having a quasi co-location relationship," as in amended claim 31.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 31, Park discloses, determining a mapping between a first beam associated with a control channel (see Fig. 3-4, para. 0068, a maximum of three OFDM symbols located in a front portion of a first slot of a subframe correspond to a control region in which control channels are allocated, and the remaining OFDM symbols correspond to a data region in which a physical downlink shared channel (PDSCH) is allocated, also para. 0073,  referring to FIG. 4, the uplink subframe is divided into a control region and a data region in a frequency domain, para. 0154-0160, Table 3, when a DMRS antenna port for downlink data channel demodulation has been subjected to QC/QCL with the CRS antenna port of a serving cell, per para. 0160,  for the UE to determine PDSCH RE mapping and to determine PDSCH antenna port QCL when the UE is configured with Type B QCL type, the UE uses the parameter configured according to  ‘PDSCH RE Mapping and Quasi-Co-Location indicator’ field value, which is described in below Table 3, in the detected PDCCH/EPDCCH that has DCI format 2D / a mapping between a first beam associated with a control channel), and a second beam associated with a data channel (see para. 0170-0172, in order to decode a PDSCH according to detected PDCCH/EPDCCH having DCI format 1A for a UE in a given serving cell, and to transmit a PDSCH in antenna ports 0-3, a UE set to transmission mode 10 for a given serving cell determine PDSCH RE mapping using the lower indexed zero-power CSI-RS / a second beam associated with a data channel), see also Fig.14, para. 0358-0364, a UE  receive a first RS through a first antenna port (step, S1410) / a first beam associated with a control channel, next, the UE receive a second RS through a second antenna port / a second beam for data channel, which is QCL-assumed with the first antenna port (step, S1420), and the first RS is a first CSI-RS mapped to a first CSI-RS resource {the first beam control channel}, and the second RS is a second CSI-RS mapped to a second CSI-RS resource {the second beam associated data channel}), the first beam for the control channel and the second beam for the data channel having a quasi co- location relationship (see para. 0361, the first antenna port corresponding to the first CSI-RS resource and the second antenna port corresponding to the second CSI-RS resource are QCL-assumed for (at least) reception beam related parameter, also per para. 0362, the first and second RSs correspond to the same CSI-RS mapped to the same CSI-RS resource, in this case, the first and second antenna ports that correspond to the same CSI-RS resource are QCL-assumed for (at least) reception beam related parameter, see also para. 0173-0183, see also Table 3, para. 0154-0160, when a DMRS antenna port for downlink data channel demodulation has been subjected to QC/QCL with the CRS antenna port of a serving cell, the UE to determine PDSCH RE mapping and to determine PDSCH antenna port QCL when the UE is configured with Type B QCL type, the UE uses the parameter configured according to `PDSCH RE Mapping and Quasi-Co-Location indicator` field value / first beam for the control channel and the second beam for the data channel having a quasi-co- location relationship, see also Fig.4, para. 0071-0072, the uplink subframe may be divided into a control region and a data region in a frequency domain, the physical uplink control channel (PUCCH) carrying uplink control information is allocated to the control region, and a physical uplink shared channel (PUSCH) carrying user data is allocated to the data region, to maintain single carrier characteristic, one UE does not send a PUCCH and a PUSCH at the same time); and 
receive the second beam from a second device (see Fig.14-15, para. 0358, the UE receive a second RS through a second antenna port which is QCL-assumed with the first antenna port (step, S1420)/ receive the second beam from a second device eNB 1510, also para. 0112, an eNB notifies a UE belonging to the eNB of information on a CSI-RS, first, the eNB notify the UE of information about a time-frequency in which a CSI-RS for each antenna port is mapped. Specifically, the information includes subframe numbers in which the CSI-RS is transmitted or a period in which the CSI-RS is transmitted, a subframe offset in which the CSI-RS is transmitted, an OFDM symbol number in which the CSI-RS RE of a specific antenna is transmitted, frequency spacing, and the offset or shift value of an RE in the frequency axis).

Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show: the same beam will be used as the first beam and the second beam, as recited amended claims 29, 31, 34, and 36. Per Figure 4F paragraph 0067, “a first device 434 and a second device 436 that perform beam tracking 485 (e.g., as described supra with respect to FIG. 4A) to determine a first beam used for a first type of channel (e.g., control channel or data channel). The second beam used for the second type of channel (e.g., control channel or data channel) may be determined based on a relationship with the first beam”, clearly the first beam and the second beam are different (else there will be “two” first beam).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objection to the Specification
The specification is objected to for failure to provide antecedent basis for "...  determining that a same beam will be used as the first beam associated with the control channel and the second beam associated with the data channel...” as recited amended claims 29, 31, 34, and 36.  A review of the specification, see paragraphs 67 and 71, discloses, “In another aspect, the first beam and the second beam may be the same beam”, however the specification repeats the above claim language, and no additional description is provided. Per Figure 4F paragraph 0067, “a first device 434 and a second device 436 that perform beam tracking 485 (e.g., as described supra with respect to FIG. 4A) to determine a first beam used for a first type of channel (e.g., control channel or data channel). The second beam used for the second type of channel (e.g., control channel or data channel) may be determined based on a relationship with the first beam”, clearly the first beam and the second beam are different (else there will be “two” first beam).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-14, 16-21, and 23-36 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No.: 2019/0261329), and further in view of Yu et al. (US Pub. No.: 2016/0095102).

As per claim 31, Park disclose A method of wireless communication for a first device (see Fig.1, Fig. 15, UE 1520), comprising: 
determining a mapping between a first beam associated with a control channel (see Fig. 3-4, para. 0068, a maximum of three OFDM symbols located in a front portion of a first slot of a subframe correspond to a control region in which control channels are allocated, and the remaining OFDM symbols correspond to a data region in which a physical downlink shared channel (PDSCH) is allocated, also para. 0073,  referring to FIG. 4, the uplink subframe is divided into a control region and a data region in a frequency domain, para. 0154-0160, Table 3, when a DMRS antenna port for downlink data channel demodulation has been subjected to QC/QCL with the CRS antenna port of a serving cell, per para. 0160,  for the UE to determine PDSCH RE mapping and to determine PDSCH antenna port QCL when the UE is configured with Type B QCL type, the UE uses the parameter configured according to  ‘PDSCH RE Mapping and Quasi-Co-Location indicator’ field value, which is described in below Table 3, in the detected PDCCH/EPDCCH that has DCI format 2D / a mapping between a first beam associated with a control channel, see also para. 0170-0172, in order to decode a PDSCH according to detected PDCCH/EPDCCH having DCI format 1A for a UE in a given serving cell, and to transmit a PDSCH in antenna ports 0-3, a UE set to transmission mode 10 for a given serving cell should determine PDSCH RE mapping using the lower indexed zero-power CSI-RS), and a second beam associated with a data channel, (see Fig.14, para. 0358-0364, a UE  receive a first RS through a first antenna port (step, S1410) / a first beam associated with a control channel, next, the UE receive a second RS through a second antenna port / a second beam for data channel, which is QCL-assumed with the first antenna port (step, S1420), and the first RS is a first CSI-RS mapped to a first CSI-RS resource { the first beam control channel}, and the second RS is a second CSI-RS mapped to a second CSI-RS resource {the second beam associated data channel}), the first beam for the control channel and the second beam for the data channel having a quasi co- location relationship (see para. 0361, the first antenna port corresponding to the first CSI-RS resource and the second antenna port corresponding to the second CSI-RS resource are QCL-assumed for (at least) reception beam related parameter, also per para. 0362, the first and second RSs correspond to the same CSI-RS mapped to the same CSI-RS resource, in this case, the first and second antenna ports that correspond to the same CSI-RS resource are QCL-assumed for (at least) reception beam related parameter, see also para. 0173-0183, see also Table 3, para. 0154-0160, when a DMRS antenna port for downlink data channel demodulation has been subjected to QC/QCL with the CRS antenna port of a serving cell, the UE to determine PDSCH RE mapping and to determine PDSCH antenna port QCL when the UE is configured with Type B QCL type, the UE uses the parameter configured according to `PDSCH RE Mapping and Quasi-Co-Location indicator` field value / first beam for the control channel and the second beam for the data channel having a quasi-co- location relationship, see also Fig.4, para. 0071-0072, the uplink subframe may be divided into a control region and a data region in a frequency domain, the physical uplink control channel (PUCCH) carrying uplink control information is allocated to the control region, and a physical uplink shared channel (PUSCH) carrying user data is allocated to the data region, to maintain single carrier characteristic, one UE does not send a PUCCH and a PUSCH at the same time); and 
receive the second beam from a second device (see Fig.14-15, para. 0358, the UE receive a second RS through a second antenna port which is QCL-assumed with the first antenna port (step, S1420)/ receive the second beam from a second device eNB 1510, also para. 0112, an eNB notifies a UE belonging to the eNB of information on a CSI-RS, first, the eNB notify the UE of information about a time-frequency in which a CSI-RS for each antenna port is mapped. Specifically, the information includes subframe numbers in which the CSI-RS is transmitted or a period in which the CSI-RS is transmitted, a subframe offset in which the CSI-RS is transmitted, an OFDM symbol number in which the CSI-RS RE of a specific antenna is transmitted, frequency spacing, and the offset or shift value of an RE in the frequency axis).

Although Park disclose determining a mapping between a first beam associated with a control channel, and a second beam associated with a data channel , the first beam for the control channel and the second beam for the data channel having a quasi co- location relationship; and receiving the second beam from a second device;

Park however does not explicitly disclose the determining the mapping comprising determining that a same beam will be used as the first beam associated with the control channel and the second beam associated with the data channel;

Yu however determining a mapping comprising determining that a same beam will be used as the first beam associated with the control channel (see Fig.3 (d)-(e),  para. 0031-0032, Control Beam CB2, beam training includes initial beam alignment and subsequent beam tracking, at a BS side, a sector/cell is served by a manageable number of coarse control beams, control beam 2 associated with a first type of channel for beam control information, see also para. 0024) and a the second beam associated with the data channel (see Fig. 3(d)-(e), para. 0031-0032, beam-training mechanism ensures that BS beam and UE beam are aligned for data communication as depicted in (c) and finer-resolution BS beams are termed dedicated beams that need to be trained before usage, e.g., dedicated beam DB3, as depicted by FIG. 3(d), a second beam associated with the second type of channel, for data communication, see also para. 0025) and 
receive the second beam from a second device (see Fig.3(d), para. 0031-0032, BS 301 {a second device} transmitting dedicated beam DB3 to UE 302, receiving at UE 302).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the determining the mapping comprising determining that a same beam will be used as the first beam associated with the control channel and the second beam associated with the data channel;, as taught by YU, in the system of Park, so as to enable beam misalignment detection for properly adapting the beam tracking operation in mmWave beamforming systems, see Yu, paragraphs 5-6.

As per claim 2, the combination of Park and Yu disclose the method of claim 31.

Park further disclose wherein the first device comprises a user equipment (UE) (see Fig.11-15, a UE 1520) and the second device comprises a base station (see Fig.11-15, eNB 1510). 

As per claim 4, the combination of Park and Yu disclose the method of claim 2.
Park further disclose wherein the UE determines a correlation between the first beam and the second beam based, at least in part, on information received from the base station (see para. 0154-0160, Table 3, when a DMRS antenna port for downlink data channel demodulation has been subjected to QC/QCL with the CRS antenna port of a serving cell, the UE to determine PDSCH RE mapping and to determine PDSCH antenna port QCL when the UE is configured with Type B QCL type, the UE uses the parameter configured according to `PDSCH RE Mapping and Quasi-Co-Location indicator` field value / a correlation between the first beam and the second beam). 

As per claim 33, the combination of Park and Yu disclose the method of claim 4.
Park further disclose wherein the information is received via radio resource control (RRC) signaling (see para. 0018, the method further include: being configured with a plurality of first candidate QCL configuration parameter sets through Radio Resource Control (RRC) signaling, see also para. 0294, 0306, 0324, 0365, a UE is configured with a plurality of first candidate QCL configuration parameter sets through RRC signaling ).

As per claim 3, the combination of Park and Yu disclose the method of claim 31.
Park further disclose wherein the control channel comprises a physical downlink control channel (PDCCH) (see Fig.3, para. 0060, 0068, 0070-0071, Downlink control channels used in 3GPP LTE include, for example, a physical control format indicator channel (PCFICH), a physical downlink control channel (PDCCH) and the data channel comprises a physical downlink shared channel (PDSCH) (see Fig.3, para. 0060, 0068, 0070-0071, referring to FIG. 3, a maximum of three OFDM symbols located in a front portion of a first slot of a subframe correspond to a control region in which control channels are allocated, and the remaining OFDM symbols correspond to a data region in which a physical downlink shared channel (PDSCH) is allocated). 
As per claim 7, the combination of Park and Yu disclose the method of claim 31.
Park further disclose wherein the control channel and the data channel are based on millimeter-wave communication (see para. 0116, in mmW band, a PDSCH transmission is available only to a single analog beam direction on a time by analog beamforming. As a result, an eNB is able to transmit data only to a small number of UEs in a specific direction, accordingly, on occasion demands, analog beam direction is differently configured for each antenna port, and a data transmission may be performed to a plurality of UEs in several analog beam directions simultaneously). 
As per claim 6, the combination of Park and Yu disclose the method of claim 31.
Park further wherein a correlation between the first beam and the second beam is based, at least in part, on an implicit mapping (see Fig.3, Fig.4, Fig.7a-b, Fig.8, para. 0010, 0011, 0034-0037, 0100-0101, Referring to FIG. 8, a downlink resource block pair, a unit in which a reference signal is mapped may be represented in the form of one subframe in a time domain X 12 subcarriers in a frequency domain in the resource block lattice, resource elements (REs) indicated by `0`, `1`, `2`, and `3` mean the locations of the CRSs of antenna port indices `0`, `1`, `2`, and `3`, respectively, and REs indicated by `D` mean the location of a DRS, see also, para. 0154-0160, Table 3, when a DMRS antenna port for downlink data channel demodulation {first beam} has been subjected to QC/QCL with the CRS antenna port of a serving cell {second beam}, the UE to determine PDSCH RE mapping and to determine PDSCH antenna port QCL when the UE is configured with Type B QCL type, the UE uses the parameter configured according to `PDSCH RE Mapping and Quasi-Co-Location indicator` field value / implicit mapping). 
As per claim 29, Park disclose A non-transitory computer-readable medium storing computer executable code for wireless communication at a first device (see Fig.1, Fig. 15, UE 1520), comprising code to: 
 determine a mapping between a first beam associated with a control channel (see Fig. 3-4, para. 0068, a maximum of three OFDM symbols located in a front portion of a first slot of a subframe correspond to a control region in which control channels are allocated, and the remaining OFDM symbols correspond to a data region in which a physical downlink shared channel (PDSCH) is allocated, also para. 0073,  referring to FIG. 4, the uplink subframe is divided into a control region and a data region in a frequency domain, para. 0154-0160, Table 3, when a DMRS antenna port for downlink data channel demodulation has been subjected to QC/QCL with the CRS antenna port of a serving cell, per para. 0160,  for the UE to determine PDSCH RE mapping and to determine PDSCH antenna port QCL when the UE is configured with Type B QCL type, the UE uses the parameter configured according to  ‘PDSCH RE Mapping and Quasi-Co-Location indicator’ field value, which is described in below Table 3, in the detected PDCCH/EPDCCH that has DCI format 2D / a mapping between a first beam associated with a control channel, see also para. 0170-0172, in order to decode a PDSCH according to detected PDCCH/EPDCCH having DCI format 1A for a UE in a given serving cell, and to transmit a PDSCH in antenna ports 0-3, a UE set to transmission mode 10 for a given serving cell should determine PDSCH RE mapping using the lower indexed zero-power CSI-RS), and a second beam associated with a data channel, (see Fig.14, para. 0358-0364, a UE  receive a first RS through a first antenna port (step, S1410) / a first beam associated with a control channel, next, the UE receive a second RS through a second antenna port / a second beam for data channel, which is QCL-assumed with the first antenna port (step, S1420), and the first RS is a first CSI-RS mapped to a first CSI-RS resource { the first beam control channel}, and the second RS is a second CSI-RS mapped to a second CSI-RS resource {the second beam associated data channel}), the first beam for the control channel and the second beam for the data channel having a quasi co- location relationship (see para. 0361, the first antenna port corresponding to the first CSI-RS resource and the second antenna port corresponding to the second CSI-RS resource are QCL-assumed for (at least) reception beam related parameter, also per para. 0362, the first and second RSs correspond to the same CSI-RS mapped to the same CSI-RS resource, in this case, the first and second antenna ports that correspond to the same CSI-RS resource are QCL-assumed for (at least) reception beam related parameter, see also para. 0173-0183, see also Table 3, para. 0154-0160, when a DMRS antenna port for downlink data channel demodulation has been subjected to QC/QCL with the CRS antenna port of a serving cell, the UE to determine PDSCH RE mapping and to determine PDSCH antenna port QCL when the UE is configured with Type B QCL type, the UE uses the parameter configured according to `PDSCH RE Mapping and Quasi-Co-Location indicator` field value / first beam for the control channel and the second beam for the data channel having a quasi-co- location relationship, see also Fig.4, para. 0071-0072, the uplink subframe may be divided into a control region and a data region in a frequency domain, the physical uplink control channel (PUCCH) carrying uplink control information is allocated to the control region, and a physical uplink shared channel (PUSCH) carrying user data is allocated to the data region, to maintain single carrier characteristic, one UE does not send a PUCCH and a PUSCH at the same time); and 
receive the second beam from a second device (see Fig.14-15, para. 0358, the UE receive a second RS through a second antenna port which is QCL-assumed with the first antenna port (step, S1420)/ receive the second beam from a second device eNB 1510, also para. 0112, an eNB notifies a UE belonging to the eNB of information on a CSI-RS, first, the eNB notify the UE of information about a time-frequency in which a CSI-RS for each antenna port is mapped. Specifically, the information includes subframe numbers in which the CSI-RS is transmitted or a period in which the CSI-RS is transmitted, a subframe offset in which the CSI-RS is transmitted, an OFDM symbol number in which the CSI-RS RE of a specific antenna is transmitted, frequency spacing, and the offset or shift value of an RE in the frequency axis).

Although Park disclose determining a mapping between a first beam associated with a control channel, and a second beam associated with a data channel , the first beam for the control channel and the second beam for the data channel having a quasi co- location relationship; and receiving the second beam from a second device;

Park however does not explicitly disclose the determining the mapping comprising determining that a same beam will be used as the first beam associated with the control channel and the second beam associated with the data channel;

Yu however determining a mapping comprising determining that a same beam will be used as the first beam associated with the control channel (see Fig.3 (d)-(e),  para. 0031-0032, Control Beam CB2, beam training includes initial beam alignment and subsequent beam tracking, at a BS side, a sector/cell is served by a manageable number of coarse control beams, control beam 2 associated with a first type of channel for beam control information, see also para. 0024) and a the second beam associated with the data channel (see Fig. 3(d)-(e), para. 0031-0032, beam-training mechanism ensures that BS beam and UE beam are aligned for data communication as depicted in (c) and finer-resolution BS beams are termed dedicated beams that need to be trained before usage, e.g., dedicated beam DB3, as depicted by FIG. 3(d), a second beam associated with the second type of channel, for data communication, see also para. 0025) and 
receive the second beam from a second device (see Fig.3(d), para. 0031-0032, BS 301 {a second device} transmitting dedicated beam DB3 to UE 302, receiving at UE 302).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the determining the mapping comprising determining that a same beam will be used as the first beam associated with the control channel and the second beam associated with the data channel;, as taught by YU, in the system of Park, so as to enable beam misalignment detection for properly adapting the beam tracking operation in mmWave beamforming systems, see Yu, paragraphs 5-6.

As per claim 23, claim 23 is rejected the same way as claim 2.
As per claim 25, claim 25 is rejected the same way as claim 4.
As per claim 26, claim 26 is rejected the same way as claim 33.
As per claim 30, claim 30 is rejected the same way as claim 32.
As per claim 24, claim 24 is rejected the same way as claim 3.
As per claim 28, claim 28 is rejected the same way as claim 7.
As per claim 27, claim 27 is rejected the same way as claim 6.

As per claim 34, claim 34 is rejected the same way as claim 31. Park further disclose An apparatus (see Fig.15, UE 1520) for wireless communication, the apparatus being a first device (see Fig.15, UE 1520) comprising: a memory (see Fig.15, Memory 1522); and at least one processor (see Fig.15, Processor 1521). 
As per claim 9, claim 9 is rejected the same way as claim 2.
As per claim 11, claim 11 is rejected the same way as claim 4.
As per claim 12, claim 12 is rejected the same way as claim 33.
As per claim 35, claim 35 is rejected the same way as claim 32.
As per claim 10, claim 10 is rejected the same way as claim 3.
As per claim 14, claim 14 is rejected the same way as claim 7.
As per claim 13, claim 13 is rejected the same way as claim 6.
As per claim 36, claim 36 is rejected the same way as claim 31.
As per claim 16, claim 16 is rejected the same way as claim 2.
As per claim 18, claim 18 is rejected the same way as claim 4.
As per claim 19, claim 19 is rejected the same way as claim 33.
As per claim 37, claim 37 is rejected the same way as claim 32.
As per claim 17, claim 17 is rejected the same way as claim 3.
As per claim 21, claim 21 is rejected the same way as claim 7.
As per claim 20, claim 20 is rejected the same way as claim 6.

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No.: 2019/0261329), in view of Yu et al. (US Pub. No.: 2016/0095102), and further in view of Ng et al. (US Pub. No.: 2015/0201369).
As per claim 5, the combination of Park and Yu disclose the method of claim 4.
The combination of Park and Yu however does not explicitly disclose wherein the information is received via control channel signaling;

Ng however disclose wherein information is received via control channel signaling (see Fig.8, para, 0129-0130, The process starts with the UE receiving downlink control information (step 805). For example, in step 805, the downlink control information is higher-layer signaled (e.g., via RRC) or dynamically signaled (e.g., PDCCH or EPDCCH / received via control channel signaling)).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein information is received via control channel signaling, as taught by Ng, in the system of Park and Yu, so as to provide methods and apparatuses to indicate and identify quasi co-located reference signal ports in a wireless communication system, see Ng, paragraphs 5-13.

Claims 38-45 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No.: 2019/0261329), in view of Yu et al. (US Pub. No.: 2016/0095102), and further in view of Li et al. (US Pub. No.: 2013/0286960).

As per claim 38, the combination of Park and Yu disclose the method of claim 31.

The combination of Park and Yu however does not explicitly disclose wherein determining the mapping includes determining the mapping between the first beam associated with the control channel and the second beam associated with the data channel that indicates the same beam will be used as the first beam and the second beam.  

Li however disclose wherein determining the mapping includes determining the mapping between the first beam associated with the control channel and the second beam associated with the data channel that indicates the same beam will be used as the first beam and the second beam (see para. 0104- 0108, the beams used for data control channel (e.g., B beams) is identical to the beams used for sync and BCH channel (e.g., BB beams), and a beam carry beam identifier, indicates the same directional beam will be used as the first beam and the second beam, see also Fig.11, para. 0130-0133. Fig.25, para. 0217-0218, BS 102 sends 2420 the PDSCH on the same beam as PDCCH, and UE 116 receives the PDSCH on the same RX beams as it receives the PDCCH).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein determining the mapping includes determining the mapping between the first beam associated with the control channel and the second beam associated with the data channel that indicates the same beam will be used as the first beam and the second beam, as taught by Li, in the system of Park and Yu, so as to enable  a base station to transmit physical downlink control channel (PDCCH) to the at least one user equipment, the PDCCH is included in one or more transmit (Tx) beams, the Tx beam is defined by the cell specific reference signal (CRS) transmitted through the Tx beam, and a Tx beam is configured to carry a beam identifier, and the PDCCH is configured to include resource allocation information for the user equipment, see Li, paragraphs 4-6.

As per claim 39, the combination of Park and Yu disclose the method of claim 31.

The combination of Park and Yu however does not explicitly disclose wherein determining the mapping includes determining the mapping between the first beam associated with a physical downlink control channel (PDCCH) and the second beam associated with a physical downlink shared channel (PDSCH) that indicates the same beam will be used as the first beam and the second beam.

Li however disclose wherein determining the mapping includes determining the mapping between the first beam associated with a physical downlink control channel (PDCCH) (see para. 0006, transmitting, by at least one base station, physical downlink control channel (PDCCH) to the at least one user equipment. The PDCCH is included in the one or more Tx beams. Further, a Tx beam is defined by the cell specific reference signal (CRS) transmitted through the Tx beam. A Tx beam is configured to carry a beam identifier, and the PDCCH is configured to include resource allocation information for the user equipment, see also para. 0101-0108, 0162-0166) and the second beam associated with a physical downlink shared channel (PDSCH) that indicates the same beam will be used as the first beam and the second beam (see Fig.24, para. 0216, in the PDCCH, BS 102 send 2415 the information about the follow up PDSCH (physical downlink shared channel) for data communication. Then, UE 116 receives 2420 using RX beams, see also Fig.25. para. 0217-0218, BS 102 transmits 2505 synch, BCH, CRS on B1-B4. UE 116 optionally performs a downlink measurement 2510. BS 102 transmits 2515 PDCCH, CRS on B1, B2, and so forth. BS 102 sends 2420 the PDSCH to UE 116. In certain embodiments, BS 102 sends 2420 the PDSCH on the same beam as PDCCH, and UE 116 receives the PDSCH on the same RX beams as it receives the PDCCH. UE 116 transmits an uplink message 2425 to BS 102. BS 102 optionally performs an uplink measurement 2530. BS 102 transmits 2535 a PDCCH beam or UE-specific PDCCH beam and transmits 2540 PDSCH. In response, UE 116 transmits 2545 a PUSCH to BS 102. BS 102 transmits 2550 CRS on beams B1, B2, and so forth. UE 116 optionally performs a downlink measurement 2555. UE 116 transmits an uplink message 2560 to BS 102. BS 102 transmits 2565 a PDCCH beam or UE-specific PDCCH beam and transmits 2570 PDSCH. In response, UE 116 transmits 2575 a PUSCH beam to BS 102. UE 116 can send the PUSCH on the same beam as the beams it uses to receive the PDSCH, and BS 102 can receive the PUSCH using the same RX beams as the ones UE 116 uses to receive the PDCCH).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein determining the mapping includes determining the mapping between the first beam associated with a physical downlink control channel (PDCCH) and the second beam associated with a physical downlink shared channel (PDSCH) that indicates the same beam will be used as the first beam and the second beam, as taught by Li, in the system of Park and Yu, so as to enable  a base station to transmit physical downlink control channel (PDCCH) to the at least one user equipment, the PDCCH is included in one or more transmit (Tx) beams, the Tx beam is defined by the cell specific reference signal (CRS) transmitted through the Tx beam, and a Tx beam is configured to carry a beam identifier, and the PDCCH is configured to include resource allocation information for the user equipment, see Li, paragraphs 4-6.

As per claim 40, claim 40 is rejected the same way as claim 38.
As per claim 41, claim 41 is rejected the same way as claim 39.
As per claim 42, claim 42 is rejected the same way as claim 38.
As per claim 43, claim 43 is rejected the same way as claim 39.
As per claim 44, claim 44 is rejected the same way as claim 38.
As per claim 45, claim 45 is rejected the same way as claim 39.


XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection, in view of IDS submitted 9/9/2021.

Claims 2-14, 16-21, and 23-36 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No.: 2019/0261329), and further in view of 3GPP389 (Beam Management in Millimeter Wave Systems, R1-166389, 08-2016, IDS submitted 9/9/2021).

As per claim 31, Park disclose A method of wireless communication for a first device (see Fig.1, Fig. 15, UE 1520), comprising: 
determining a mapping between a first beam associated with a control channel (see Fig. 3-4, para. 0068, a maximum of three OFDM symbols located in a front portion of a first slot of a subframe correspond to a control region in which control channels are allocated, and the remaining OFDM symbols correspond to a data region in which a physical downlink shared channel (PDSCH) is allocated, also para. 0073,  referring to FIG. 4, the uplink subframe is divided into a control region and a data region in a frequency domain, para. 0154-0160, Table 3, when a DMRS antenna port for downlink data channel demodulation has been subjected to QC/QCL with the CRS antenna port of a serving cell, per para. 0160,  for the UE to determine PDSCH RE mapping and to determine PDSCH antenna port QCL when the UE is configured with Type B QCL type, the UE uses the parameter configured according to  ‘PDSCH RE Mapping and Quasi-Co-Location indicator’ field value, which is described in below Table 3, in the detected PDCCH/EPDCCH that has DCI format 2D / a mapping between a first beam associated with a control channel, see also para. 0170-0172, in order to decode a PDSCH according to detected PDCCH/EPDCCH having DCI format 1A for a UE in a given serving cell, and to transmit a PDSCH in antenna ports 0-3, a UE set to transmission mode 10 for a given serving cell should determine PDSCH RE mapping using the lower indexed zero-power CSI-RS), and a second beam associated with a data channel, (see Fig.14, para. 0358-0364, a UE  receive a first RS through a first antenna port (step, S1410) / a first beam associated with a control channel, next, the UE receive a second RS through a second antenna port / a second beam for data channel, which is QCL-assumed with the first antenna port (step, S1420), and the first RS is a first CSI-RS mapped to a first CSI-RS resource { the first beam control channel}, and the second RS is a second CSI-RS mapped to a second CSI-RS resource {the second beam associated data channel}), the first beam for the control channel and the second beam for the data channel having a quasi co- location relationship (see para. 0361, the first antenna port corresponding to the first CSI-RS resource and the second antenna port corresponding to the second CSI-RS resource are QCL-assumed for (at least) reception beam related parameter, also per para. 0362, the first and second RSs correspond to the same CSI-RS mapped to the same CSI-RS resource, in this case, the first and second antenna ports that correspond to the same CSI-RS resource are QCL-assumed for (at least) reception beam related parameter, see also para. 0173-0183, see also Table 3, para. 0154-0160, when a DMRS antenna port for downlink data channel demodulation has been subjected to QC/QCL with the CRS antenna port of a serving cell, the UE to determine PDSCH RE mapping and to determine PDSCH antenna port QCL when the UE is configured with Type B QCL type, the UE uses the parameter configured according to `PDSCH RE Mapping and Quasi-Co-Location indicator` field value / first beam for the control channel and the second beam for the data channel having a quasi-co- location relationship, see also Fig.4, para. 0071-0072, the uplink subframe may be divided into a control region and a data region in a frequency domain, the physical uplink control channel (PUCCH) carrying uplink control information is allocated to the control region, and a physical uplink shared channel (PUSCH) carrying user data is allocated to the data region, to maintain single carrier characteristic, one UE does not send a PUCCH and a PUSCH at the same time); and 
receive the second beam from a second device (see Fig.14-15, para. 0358, the UE receive a second RS through a second antenna port which is QCL-assumed with the first antenna port (step, S1420)/ receive the second beam from a second device eNB 1510, also para. 0112, an eNB notifies a UE belonging to the eNB of information on a CSI-RS, first, the eNB notify the UE of information about a time-frequency in which a CSI-RS for each antenna port is mapped. Specifically, the information includes subframe numbers in which the CSI-RS is transmitted or a period in which the CSI-RS is transmitted, a subframe offset in which the CSI-RS is transmitted, an OFDM symbol number in which the CSI-RS RE of a specific antenna is transmitted, frequency spacing, and the offset or shift value of an RE in the frequency axis).

Although Park disclose determining a mapping between a first beam associated with a control channel, and a second beam associated with a data channel , the first beam for the control channel and the second beam for the data channel having a quasi co- location relationship; and receiving the second beam from a second device;

Park however does not explicitly disclose the determining the mapping comprising determining that a same beam will be used as the first beam associated with the control channel and the second beam associated with the data channel;

3GPP389 however determining a mapping comprising determining that a same beam will be used as a first beam associated with a first type of channel (see Fig.2, section 6, coarse beams are used to transmit control channels because control channels might not require high link gain to convey their relatively smaller payload size. Also, control channel are transmitted simultaneously to multiple UEs using a coarse beam) and a second beam associated with the second type of channel (see Fig.2, see section 6,  the base station transmits a refined beam, centered around the course beam, the fine beams are used to transmit data channels because data channels require high link gain to convey their larger payload size) and 
receive the second beam from a second device (see Section 6, the base station transmits a refined beam, centered around the course beam).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining the mapping comprising determining that a same beam will be used as the first beam associated with the control channel and the second beam associated with the data channel, as taught by 3GPP389, in the system of Park, so as to reduce the overhead of beam reference signal transmission, see 3GPP389, see section 3.

As per claim 2, the combination of Park and 3GPP389 disclose the method of claim 31.

Park further disclose wherein the first device comprises a user equipment (UE) (see Fig.11-15, a UE 1520) and the second device comprises a base station (see Fig.11-15, eNB 1510). 

As per claim 4, the combination of Park and 3GPP389 disclose the method of claim 2.
Park further disclose wherein the UE determines a correlation between the first beam and the second beam based, at least in part, on information received from the base station (see para. 0154-0160, Table 3, when a DMRS antenna port for downlink data channel demodulation has been subjected to QC/QCL with the CRS antenna port of a serving cell, the UE to determine PDSCH RE mapping and to determine PDSCH antenna port QCL when the UE is configured with Type B QCL type, the UE uses the parameter configured according to `PDSCH RE Mapping and Quasi-Co-Location indicator` field value / a correlation between the first beam and the second beam). 

As per claim 33, the combination of Park and 3GPP389 disclose the method of claim 4.
Park further disclose wherein the information is received via radio resource control (RRC) signaling (see para. 0018, the method further include: being configured with a plurality of first candidate QCL configuration parameter sets through Radio Resource Control (RRC) signaling, see also para. 0294, 0306, 0324, 0365, a UE is configured with a plurality of first candidate QCL configuration parameter sets through RRC signaling ).

As per claim 3, the combination of Park and 3GPP389 disclose the method of claim 31.
Park further disclose wherein the control channel comprises a physical downlink control channel (PDCCH) (see Fig.3, para. 0060, 0068, 0070-0071, Downlink control channels used in 3GPP LTE include, for example, a physical control format indicator channel (PCFICH), a physical downlink control channel (PDCCH) and the data channel comprises a physical downlink shared channel (PDSCH) (see Fig.3, para. 0060, 0068, 0070-0071, referring to FIG. 3, a maximum of three OFDM symbols located in a front portion of a first slot of a subframe correspond to a control region in which control channels are allocated, and the remaining OFDM symbols correspond to a data region in which a physical downlink shared channel (PDSCH) is allocated). 
As per claim 7, the combination of Park and 3GPP389 disclose the method of claim 31.
Park further disclose wherein the control channel and the data channel are based on millimeter-wave communication (see para. 0116, in mmW band, a PDSCH transmission is available only to a single analog beam direction on a time by analog beamforming. As a result, an eNB is able to transmit data only to a small number of UEs in a specific direction, accordingly, on occasion demands, analog beam direction is differently configured for each antenna port, and a data transmission may be performed to a plurality of UEs in several analog beam directions simultaneously). 
As per claim 6, the combination of Park and 3GPP389 disclose the method of claim 31.
Park further wherein a correlation between the first beam and the second beam is based, at least in part, on an implicit mapping (see Fig.3, Fig.4, Fig.7a-b, Fig.8, para. 0010, 0011, 0034-0037, 0100-0101, Referring to FIG. 8, a downlink resource block pair, a unit in which a reference signal is mapped may be represented in the form of one subframe in a time domain X 12 subcarriers in a frequency domain in the resource block lattice, resource elements (REs) indicated by `0`, `1`, `2`, and `3` mean the locations of the CRSs of antenna port indices `0`, `1`, `2`, and `3`, respectively, and REs indicated by `D` mean the location of a DRS, see also, para. 0154-0160, Table 3, when a DMRS antenna port for downlink data channel demodulation {first beam} has been subjected to QC/QCL with the CRS antenna port of a serving cell {second beam}, the UE to determine PDSCH RE mapping and to determine PDSCH antenna port QCL when the UE is configured with Type B QCL type, the UE uses the parameter configured according to `PDSCH RE Mapping and Quasi-Co-Location indicator` field value / implicit mapping). 
As per claim 29, Park disclose A non-transitory computer-readable medium storing computer executable code for wireless communication at a first device (see Fig.1, Fig. 15, UE 1520), comprising code to: 
 determining the mapping comprising determining that a same beam will be used as the first beam associated with the control channel and the second beam associated with the data channel;

3GPP389 however determining a mapping comprising determining that a same beam will be used as a first beam associated with a first type of channel (see Fig.2, section 6, coarse beams are used to transmit control channels because control channels might not require high link gain to convey their relatively smaller payload size. Also, control channel are transmitted simultaneously to multiple UEs using a coarse beam) and a second beam associated with the second type of channel (see Fig.2, see section6, the base station transmits a refined beam, centered around the course beam, the fine beams are used to transmit data channels because data channels require high link gain to convey their larger payload size) and 
receive the second beam from a second device (see Section 6, the base station transmits a refined beam, centered around the course beam).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining a mapping comprising determining that a same beam will be used as a first beam associated with a first type of channel, as taught by 3GPP389, in the system of Park, so as to reduce the overhead of beam reference signal transmission, see 3GPP389, see section 3.

As per claim 23, claim 23 is rejected the same way as claim 2.
As per claim 25, claim 25 is rejected the same way as claim 4.
As per claim 26, claim 26 is rejected the same way as claim 33.
As per claim 30, claim 30 is rejected the same way as claim 32.
As per claim 24, claim 24 is rejected the same way as claim 3.
As per claim 28, claim 28 is rejected the same way as claim 7.
As per claim 27, claim 27 is rejected the same way as claim 6.

As per claim 34, claim 34 is rejected the same way as claim 31. Park further disclose An apparatus (see Fig.15, UE 1520) for wireless communication, the apparatus being a first device (see Fig.15, UE 1520) comprising: a memory (see Fig.15, Memory 1522); and at least one processor (see Fig.15, Processor 1521). 
As per claim 9, claim 9 is rejected the same way as claim 2.
As per claim 11, claim 11 is rejected the same way as claim 4.
As per claim 12, claim 12 is rejected the same way as claim 33.
As per claim 35, claim 35 is rejected the same way as claim 32.
As per claim 10, claim 10 is rejected the same way as claim 3.
As per claim 14, claim 14 is rejected the same way as claim 7.
As per claim 13, claim 13 is rejected the same way as claim 6.
As per claim 36, claim 36 is rejected the same way as claim 31.
As per claim 16, claim 16 is rejected the same way as claim 2.
As per claim 18, claim 18 is rejected the same way as claim 4.
As per claim 19, claim 19 is rejected the same way as claim 33.
As per claim 37, claim 37 is rejected the same way as claim 32.
As per claim 17, claim 17 is rejected the same way as claim 3.
As per claim 21, claim 21 is rejected the same way as claim 7.
As per claim 20, claim 20 is rejected the same way as claim 6.

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No.: 2019/0261329), in view of 3GPP389 (Beam Management in Millimeter Wave Systems, R1-166389), and further in view of Ng et al. (US Pub. No.: 2015/0201369).
As per claim 5, the combination of Park and 3GPP389 disclose the method of claim 4.
The combination of Park and 3GPP389 however does not explicitly disclose wherein the information is received via control channel signaling;

Ng however disclose wherein information is received via control channel signaling (see Fig.8, para, 0129-0130, The process starts with the UE receiving downlink control information (step 805). For example, in step 805, the downlink control information is higher-layer signaled (e.g., via RRC) or dynamically signaled (e.g., PDCCH or EPDCCH / received via control channel signaling)).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein information is received via control channel signaling, as taught by Ng, in the system of Park and 3GPP389, so as to provide methods and apparatuses to indicate and identify quasi co-located reference signal ports in a wireless communication system, see Ng, paragraphs 5-13.

Claims 38-45 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No.: 2019/0261329), in view of 3GPP389 (Beam Management in Millimeter Wave Systems, R1-166389), and further in view of Li et al. (US Pub. No.: 2013/0286960).

As per claim 38, the combination of Park and 3GPP389 disclose the method of claim 31.

The combination of Park and 3GPP389 however does not explicitly disclose wherein determining the mapping includes determining the mapping between the first beam associated with the control channel and the second beam associated with the data channel that indicates the same beam will be used as the first beam and the second beam.  

Li however disclose wherein determining the mapping includes determining the mapping between the first beam associated with the control channel and the second beam associated with the data channel that indicates the same beam will be used as the first beam and the second beam (see para. 0104- 0108, the beams used for data control channel (e.g., B beams) is identical to the beams used for sync and BCH channel (e.g., BB beams), and a beam carry beam identifier, indicates the same beam will be used as the first beam and the second beam, see also Fig.11, para. 0130-0133. Fig.25, para. 0217-0218, BS 102 sends 2420 the PDSCH on the same beam as PDCCH, and UE 116 receives the PDSCH on the same RX beams as it receives the PDCCH).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein determining the mapping includes determining the mapping between the first beam associated with the control channel and the second beam associated with the data channel that indicates the same beam will be used as the first beam and the second beam, as taught by Li, in the system of Park and 3GPP389, so as to enable  a base station to transmit physical downlink control channel (PDCCH) to the at least one user equipment, the PDCCH is included in one or more transmit (Tx) beams, the Tx beam is defined by the cell specific reference signal (CRS) transmitted through the Tx beam, and a Tx beam is configured to carry a beam identifier, and the PDCCH is configured to include resource allocation information for the user equipment, see Li, paragraphs 4-6.

As per claim 39, the combination of Park and 3GPP389 disclose the method of claim 31.

The combination of Park and 3GPP389 however does not explicitly disclose wherein determining the mapping includes determining the mapping between the first beam associated with a physical downlink control channel (PDCCH) and the second beam associated with a physical downlink shared channel (PDSCH) that indicates the same beam will be used as the first beam and the second beam.

LI however disclose wherein determining the mapping includes determining the mapping between the first beam associated with a physical downlink control channel (PDCCH) (see para. 0006, transmitting, by at least one base station, physical downlink control channel (PDCCH) to the at least one user equipment. The PDCCH is included in the one or more Tx beams. Further, a Tx beam is defined by the cell specific reference signal (CRS) transmitted through the Tx beam. A Tx beam is configured to carry a beam identifier, and the PDCCH is configured to include resource allocation information for the user equipment, see also para. 0101-0108, 0162-0166) and the second beam associated with a physical downlink shared channel (PDSCH) that indicates the same beam will be used as the first beam and the second beam (see Fig.24, para. 0216, in the PDCCH, BS 102 send 2415 the information about the follow up PDSCH (physical downlink shared channel) for data communication. Then, UE 116 receives 2420 using RX beams, see also Fig.25. para. 0217-0218, BS 102 transmits 2505 synch, BCH, CRS on B1-B4. UE 116 optionally performs a downlink measurement 2510. BS 102 transmits 2515 PDCCH, CRS on B1, B2, and so forth. BS 102 sends 2420 the PDSCH to UE 116. In certain embodiments, BS 102 sends 2420 the PDSCH on the same beam as PDCCH, and UE 116 receives the PDSCH on the same RX beams as it receives the PDCCH. UE 116 transmits an uplink message 2425 to BS 102. BS 102 optionally performs an uplink measurement 2530. BS 102 transmits 2535 a PDCCH beam or UE-specific PDCCH beam and transmits 2540 PDSCH. In response, UE 116 transmits 2545 a PUSCH to BS 102. BS 102 transmits 2550 CRS on beams B1, B2, and so forth. UE 116 optionally performs a downlink measurement 2555. UE 116 transmits an uplink message 2560 to BS 102. BS 102 transmits 2565 a PDCCH beam or UE-specific PDCCH beam and transmits 2570 PDSCH. In response, UE 116 transmits 2575 a PUSCH beam to BS 102. UE 116 can send the PUSCH on the same beam as the beams it uses to receive the PDSCH, and BS 102 can receive the PUSCH using the same RX beams as the ones UE 116 uses to receive the PDCCH).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein determining the mapping includes determining the mapping between the first beam associated with a physical downlink control channel (PDCCH) and the second beam associated with a physical downlink shared channel (PDSCH) that indicates the same beam will be used as the first beam and the second beam, as taught by Li, in the system of Park and 3GPP389, so as to enable  a base station to transmit physical downlink control channel (PDCCH) to the at least one user equipment, the PDCCH is included in one or more transmit (Tx) beams, the Tx beam is defined by the cell specific reference signal (CRS) transmitted through the Tx beam, and a Tx beam is configured to carry a beam identifier, and the PDCCH is configured to include resource allocation information for the user equipment, see Li, paragraphs 4-6.

As per claim 40, claim 40 is rejected the same way as claim 38.
As per claim 41, claim 41 is rejected the same way as claim 39.
As per claim 42, claim 42 is rejected the same way as claim 38.
As per claim 43, claim 43 is rejected the same way as claim 39.
As per claim 44, claim 44 is rejected the same way as claim 38.
As per claim 45, claim 45 is rejected the same way as claim 39.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yu et al (US Pub. No.:2016/0080060) – see Fig.4, para. 0037, 0040-0042, “As depicted by diagram (B), BS 301 or UE 302 monitors control beam CB1 while maintaining data connection via dedicated beam DB0 at a first time slot. As depicted by diagram (C), BS 301 or UE 302 monitors control beam CB2 while maintaining data connection via dedicated beam DB0 at a second time slot. As depicted by diagram (D), BS 301 or UE 302 monitors control beam CB3 while maintaining data connection via dedicated beam DB0 at a third time slot. As depicted by diagram (E), BS 301 or UE 302 monitors control beam CB4 while maintaining data connection via dedicated beam DB0 at a fourth time slot. The control beam monitoring is configured to occur periodically, and the preferred control beam is determined in beam administration procedure”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469